DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

CLAIM INTERPRETATION
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
No current claim limitation is being treated as invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 15, 3, 17 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub 2015/0013386 (hereinafter ‘Villeroy’).

15.   A submerged combustion melter comprising 

See [0007] of Villeroy which discloses the use of submerged burners and combustion which occurs in submerged material.

i) a melter wall having an internal melter surface and 

See [0048]: 9 is the melter wall with an internal melter surface. 

ii) a material feeding system comprising a substantially horizontal feeding barrel having a barrel diameter and a longitudinal barrel axis,

 - wherein the substantially horizontal feeding barrel is configured to feed solid material through the melter wall into a melt in the melter below a melt level of the melt,

See figure 1 and the associated text of Villeroy.  Features 1, 4, 6 and 7 together comprise the horizontal feeding barrel.

 - wherein the substantially horizontal feeding barrel comprises a) a material input opening and a material output opening, the material output opening leading into the melt in the melter

12 comprises the material input opening.  Feature 10 comprises the material output opening. It is clear the Villeroy system is for a melting and can feed solid material through a melter wall into a melt.

 and b) an internal feeder configured to push solid material loaded through the material input opening in the direction of the longitudinal barrel axis toward the material output opening,

Screw 2 comprises  the internal feeder.  
 - wherein the internal feeder is (i) a feeding piston comprising a piston head arranged to move between a position uncovering the material input opening and a position at which the  piston head is at a distance from  the internal melter surface o

Villeroy has option (ii): the feeding screw.  However Villeroy does not disclose the distance as claimed.   Figure 1 of Villeroy shows that there is a distance between the end of the internal feeder and the internal melter surface.  This distance is positive value (i.e. greater than zero); it must necessarily meet the range:  0 < distance < infinity.   The claimed distance (of no less than 2 and no greater than 10 times the feeding barrel diameter) lies within the prior art range of 0-infinity. 
This overlap is considered to provide a prima facie case of obviousness.  As indicated in the MPEP at 2144.05 (I): 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range."). 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


In addition to the prima facie case of obviousness: it would have been obvious to have a significant distance between the feeder and the and the wall (as well as the internal surface of the wall) as to provide easy access to the wall and all sides of the feeder so as to make repairs easier.  
At [0013] Villeroy teaches the cooling head ‘distances…and shelters’ the batch charger from the molten glass while [0011] explains there is a problem of the batch charger being subjected to high thermal stress.  It would have been obvious to perform routine experimentation to determine a suitable distance for the charger so as ensure the charger does not experience excessive thermal stress.  See also the rational provided for claim 7 which recites a sub-range within the range of claim 15.  Examiner finds no evidence in the record suggesting the current range provides any unexpected results.

Claim 3: Feature 12 meets the charge chute. 
Claim 5 limits option (i) of claim 15, but does not limit option (ii).  Claim 5 does not define over Villeroy which meets option (ii).
Claim 17:  Villeroy does not disclose the distance being 3-6 times the diameter.  However [0013] teaches distancing the ‘nose of the batch charger’ from molten glass.  It would have been obvious to perform routine experimentation to determine a suitable distance which results in the molten glass always being distanced from the nose of the charger.   
It would have been obvious to not make the distance any longer than necessary because a longer distance would require greater energy/force to overcome the friction of the batch in the barrel.
It would have been obvious to make the distance sufficiently long to permit changes in operating conditions: e.g. a different temperature due to different glass composition, or a change in batch granularity or change in water/coolant temperature. 
[0029] of Villeroy teaches adjustability of the screw distance for the advantage of pushing out blocked material.  And [0013] discloses removal of the charger.  It would have been obvious to make the distance adjustable (including to distances three to six times the diameter) to be able to  push out blocked material and/or remove the screw as needed. 

2 is rejected under 35 U.S.C. 103 as being unpatentable over US Pub 2015/0013386 (hereinafter ‘Villeroy’) as applied to claim 15 (above) in view of Rau  (US patent 4329165)
Villeroy discloses double walls of part 4 that are inherently capable of permitting water to be circulated within.  Villeroy does not disclose the walls as being steel.  Rau discloses (col. 7, lines 33-45) that steel can be used for fabrication of parts used in glass batch feeding because are capable of withstanding the associated temperatures and environment.   It would have been obvious to one of ordinary skill to construct the Villeroy part 4 from steel for the advantage of its low-cost fabrication, strength, availability, and/or durability.
  
Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub 2015/0013386 (hereinafter ‘Villeroy’) in view of Labrot 6532768
Labrot does not disclose the screw feeder of claim 7 and does not explain how the material is fed from the storage hopper 12 to the barrel (or how the material was originally supplied to the hopper).  Labrot teaches (col. 19, lines 67) using a ‘first screw’ to feed pulverulent material to a feeder (52) to vary the flow rate of pulverulent material.  It would have been obvious to use a screw feeder to feed the batch in the Pedersen hopper to the barrel so as to be able to vary the flow of batch material to the feeder. 
.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over US Pub 2015/0013386 (hereinafter ‘Villeroy’) in view of Labrot 6532768 as applied to claim 7 above, and further in view of Pedersen 1761229
Pedersen discloses an inclined axis (figure 2) it would have been obvious to have the feeder be inclined depending upon the most direct path from the material source relative to the furnace. 

Response to Arguments
Applicant's arguments filed 11/27/2021 have been fully considered but they are not fully persuasive. The arguments addressing the rejections under sections 112 and 102 are persuasive and thus the corresponding rejections are not maintained. 
It is argued that Villeroy does not disclose any distance that overlaps with Applicant’s claimed range and thus does not provide a basis for a prima facie case of obviousness.   This is not persuasive because page 9 of the 8/30/2021 Office action points to the MPEP at 2144.05(I) which explain that a range within a prior art range is prima facie obvious.  

It is asserted that an adjustable distance is not the subject matter of the present invention.  This is not persuasive because there is no supporting rationale.  The claims do not appear require a fixed distance or otherwise preclude an adjustable distance.  If a distance between 2 and 10 times the diameter is expected during typical  usage, then such an arrangement would be encompassed by the current claims. 
It is argued that Rau, Labrot and Pedersen do not remedy the deficiencies of Villeroy.  This is not persuasive because the these references are relied upon to show features of dependent claims would have been obvious.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M HOFFMANN whose telephone number is (571)272-1191. The examiner can normally be reached 9:30-6:00 The first Monday, first Tuesday, second Thursday and second Friday of each Federal biweek..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent 





/JOHN M HOFFMANN/          Primary Examiner, Art Unit 1741